UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SEC File Number 000-53485 CUSIP Number FORM 12b-25 NOTIFICATION OF LATE FILING (Check One): o Form 10-Ko Form 20-Fo Form 11-Kx Form 10-Qo Form 10-Do Form N-SAR o Form N-CSR For period ended:September 30, 2013 oTransition Report on Form 10-K oTransition Report on Form 20-F oTransition Report on Form 11-K oTransition Report on Form 10-Q oTransition Report on Form N-SAR For the transition period ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates: PART I—REGISTRANT INFORMATION LifeApps Digital Media Inc. Full Name of Registrant 10636 Scripps Summit Court, Suite 166 Address of Principal Executive Office (Street and Number) San Diego, CA 92131 City, State and Zip Code PART II—RULE 12b-25(b) and (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) x (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and o (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III—NARRATIVE State below in reasonable detail the reason why Forms 10-K, 20-F, 11-K, 10-Q, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. (Attach extra sheets if needed) The Registrant is unable to file its Quarterly Report on Form 10-Q for the quarter ended September 30, 2013 (the “Report”) by the prescribed date of November 14, 2013, without unreasonable effort or expense, because the Registrant needs additional time to complete certain disclosures and analyses to be included in the Report.In accordance with Rule 12b-25 promulgated under the Securities Exchange Act of 1934, as amended, the Registrant intends to file its Report on or prior to the fifth calendar day following the prescribed due date. PART IV—OTHER INFORMATION (1)Name and telephone number of person to contact with regard to this notification. Adam S. Gottbetter 400-6900 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) or the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If the answer is no, identify report(s). xYesoNo Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? xYesoNo If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reason why a reasonable estimate of the results cannot be made. Revenue increased significantly during 2013 over 2012 primarily as a result of the Registrant’s acquisition of the Sports One Group assets in March of 2013.Net loss increased significantly as a result of this acquisition and the Registrant’s no longer being in the development stage. 2 LifeApps Digital Media Inc. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned heretofore duly authorized. Date:November 14, 2013 By: /s/ Arnold Tinter Name: Arnold Tinter Title:
